SHEPARD, Chief Justice,
dissenting.
I concur in the dissent of Donaldson, J., and further dissent from that portion of the majority opinion which overturns the Commission’s determination that Meyer, without good cause, refused an offer of suitable work. I find that portion of the majority opinion confusing and unclear and I suspect the Commission will have the same reaction and find no clue as to the standards that they are thereafter to apply.
As much as I can ascertain from the majority, the Commission must hereafter, in a case where a claimant has refused employment, consider suitability not only in the statutory terms of risk to health, safety *763and morals and whether his physical fitness, experience and training would enable him to perform the duties of his employment, but the Commission must also consider suitability of the work offered in terms of purely subjective reasons which are personal to the claimant. In the instant case it is clear that claimant was experienced in the line of work which he was offered, that such did not jeopardize his health, safety or morals, and that his refusal had nothing to do with the remaining statutory exceptions relating to the existence of a labor dispute or the joining or resigning from a labor organization or that the conditions of work were less favorable than those prevailing in similar work.
This Court has consistently held that good cause for terminating employment does not include purely personal and subjective reasons peculiar to the claimant. In Clark v. Bogus Basin Recreational Ass’n, 91 Idaho 916, 435 P.2d 256 (1967), the Court rejected the argument of claimant that he had good cause to terminate employment because he was subject to motion sickness when using employer provided transportation. In McMunn v. Department of Public Lands, 94 Idaho 493, 491 P.2d 1265 (1971), this Court rejected the argument of claimant that he did not desire to live away from home in a barracks atmosphere in a logging camp. In Flynn v. Amfac Foods, Inc., 97 Idaho 768, 554 P.2d 946 (1976), the Court rejected claimant’s argument that he had good cause in that he had to bring his family from Texas to Idaho. See also Pyeatt v. Idaho State University, 98 Idaho 424, 565 P.2d 1381 (1977).
The majority opinion rejects the rationale of the above cases on sole basis that those decisions related to claimants who had quit their jobs rather than claimants who were seeking employment. The majority opinion, nevertheless, continues to analyze what may constitute good cause as contained in the cases of Burroughs v. Employment Security Agency, 86 Idaho 412, 387 P.2d 473 (1963); Boodry v. Eddy Bakeries Co., 88 Idaho 165, 397 P.2d 256 (1964); and Flynn v. Amfac Foods, Inc., supra. All of said cases are not refusal to accept employment, but rather are cases of voluntary termination of employment without good cause. As to cases involving the question of good cause to refuse to accept work, see In re Walker’s Claim, 80 Idaho 420, 332 P.2d 199 (1958) (claimant did not accept job because his wife required him to stay at home and help care for sick children). Czarlinsky v. Employment Security Agency, 87 Idaho 65, 390 P.2d 822 (1964) (plaintiff, who had previously worked nights, refused night work because she “had a home and had a dog that had to have care for it.”).
The majority appears to suggest that there exists a problem involving distance to work. I only point out that this case involving the work center at Boise, Idaho, with traveling connected therewith, is substantially different than those cases involving offers of employment at distant places which would require a claimant to commute substantial distance at his own expense.
In sum, I fear the opinion of the majority today offers no guidance to the Commission, but rather confuses what I had believed to be an otherwise reasonably clear portion of the law. It will, I believe, require the Commission to determine facts regarding each individual claimant’s personal and private life and the personal idiosyncrasies of claimants and their families and necessarily decide if the various excuses advanced by claimants for not accepting employment are actual and sincere beliefs or merely make weight reasons for continuing on unemployment compensation.